DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
No argument or amendment in response to rejection of claim 5 under  35 USC 112.  The rejection is maintained. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 8-11 under Khoryaev; Alexey et al. US PGPUB 20200275458 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of XU, BING et al. CN 102006259 A. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor ora joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “wherein when it is determined based on the sensing results that a difference between strength of each of the first and second signals and transmission power of a transmitting UE is equal to or more than a threshold,” It is unclear the phrase “a difference” is referring to
(1) “a difference between the strength of first and second signal”; (page 3, para 13)
(2) a difference between the strength of the first signal and the transmission power of a transmitting UE, (specification page 21, para 127-128) or
(3) a difference between the strength of one of the first signal and the second signal and the transmission power of a transmitting UE. (specification page 19, para 112-113).
In another word, the confusion lies in the use of singular “a difference ... is equal to... a threshold “, which implies the difference has to between two values instead of three values cited in the
claim (strength of the first signals, strength of the second signals and the transmission power of a UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev; Alexey et al. US PGPUB 20200275458 A1, in view of  XU, BING et al. CN 102006259 A, translated via https://patents.google.com/patent/CN102006259A/en?oq=CN+102006259 
Regarding claim 1. Khoryaev teaches A method of allocating resources for multiple frequency division multiplexed (FDM) signals by a user equipment (UE) in a wireless communication system, the method comprising: 
based on a first signal with a first transmission time interval (TTI) (Fig. 10, sPDCCH and sPSSCH, sent in S-TTI as illustrated in Fig. 9 910) is FDM ([0155] In some embodiments, SCI-F1 may not necessarily be transmitted by enhanced UEs 102. The scenario 1050 in FIG. 10 illustrates a non-limiting example of multiplexing of legacy and enhanced PSCCH/PSSCH. “  The examiner notes that signals from legacy UE and enhanced UE are multiplexed in frequency domain, see [0156]) with a second signal with a second TTI in a first period, (Fig. 10, Legacy PSCCH with L-TTI) performing sensing on time resources corresponding to the second TTI; (Fig. 8, step 810, see [0101] At operation 810, the UE 102 may determine one or more signal quality or sensing measurements.)
wherein an amount of time resources occupied by the first TTI is less than that occupied by the second TTI (abstract “The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.”) and 
allocating time resources for the first signal in a second period (Fig. 8 step 850-855, determining and selecting one or more subframe) based on a sensing result, (Fig. 8, step 845 “monitor a sensing window”) wherein the first TTI and the second TTI occupy a different amount of time resources. (abstract “The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.”)
Khroyaev doesn’t teach wherein the first signal is configured such that interpolation is performed between reference signals mapped to an interval in which same automatic gain control (AGC) is performed.
However, Xu teaches 
wherein the first signal is configured such that interpolation (page 3, paragraph after “(6)obtain…”  the channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of last subframe is Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of the last subframe after adjusting is
 Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of back one subframe is Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of the back subframe after adjusting “
Examiner’s note: the text above explains the equation where Hf(n+1)=g(n) g(n+1) hf(n+1))
is performed between reference signals mapped to an interval in which same automatic gain control (AGC) is performed.  ( page 3, paragraph after (6).  “the adjusted value of the automatic gain controlof this current subframe is g (n), the adjusted value of the automatic gain control of last subframe is g (n-1), the adjusted value of the automatic gain control of back onesubframe is g (n+1),”) 
in order to increase resource utilization by improving channel estimation (page 3, paragraph after “Summary of Invention”) 
Khoyaev and Xu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Khoyaev with the technique of AGC interpolation in Xu in order to increase resource utilization. 

Regarding claim 2. Khoryaev and Xu teaches The method of claim 1, and Khoryaev teaches 
wherein when it is determined based on the sensing results that a measurement value of the first signal is equal to or less than a threshold, ([0219] …The UE 102 may be permitted to transmit in a specific subframe if short term sensing results indicate that received power in a whole symbol or particular sub-channel of the first symbol is below a threshold and/or the received power estimate of the selected candidate resource.) the first signal is allocated to time resources unoccupied by the second TTI in the second period. (Ibid. The UE 102 may be permitted to transmit in a specific subframe ) 

Regarding claim 3. Khoryaev and Xu teaches The method of claim 1, and Khoryaev teaches
Further comprising, upon determining, based on the sensing results that a starting point of the first TTI is different from that of the second TTI, ([0160] when legacy UEs 102 receive data from the distant legacy transmitters and nearby enhanced UEs 102 trigger S-TTI transmission starting in the middle of a subframe, a significant near far issue may happen), 
Allocating the first signal to time resources unoccupied by the second TTI in the second period.([0140] …  various techniques may be used to address potential near-far scenarios. [0144-0145]  S-TTI and L-TTI transmissions may use different resource pools.  See [0099] the resource pool may include contiguous time resources, symbol periods and/or sub-frames,) 

Regarding claim 4. Khoryaev and Xu teaches The method of claim 3, and Khoryaev teaches
Further comprising: based on the starting point of the first TTI is equal to that of the second TTI, performing resource allocation such that the first and second signals are FDM in the second period.  (Fig. 11, scenario 1100 where Legacy PSCCH and sPSCCH starts at the same symbol) 

Regarding claim 5. Khoryaev and Xu teaches teaches The method of claim 1, and Khoraev teaches  
Further comprising: upon determing based on the sensing results that a difference between strength of each of the first and second signals and transmission power of a transmitting UE is equal to or more than a threshold, ([0220] … a congestion control mechanism may be based on one or more metrics,… For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes….the portion of the resources of the PSCCH pool whose S-RSSI measured by the UE exceed a threshold sensed over a range of subframes may be used.) 
allocating the first signal to time resources unoccupied by the second TTI in the second period. ([0227] In some embodiments, multiple “shifted in time” resource selection windows may be configured…. [0233] The sPSSCH may be encoded for transmission, in accordance with a time division multiplexing (TDM) technique, in a short TTI that occurs after the selected short TTI.) 

Regarding claim 6. Khoryaev and Xu teaches The method of claim 1, and Khoyaev teaches further comprising: upon determining based on the sensing results that a starting point of the first TTI is different from that of the second TTI, ([0160] when legacy UEs 102 receive data from the distant legacy transmitters and nearby enhanced UEs 102 trigger S-TTI transmission starting in the middle of a subframe, a significant near far issue may happen) 
Allocating the first signal starting from a time resource corresponding to the starting point of the second TTI in the second period.  ([0142-0143] S-TTI and L-TTI coexistence in a legacy resource pool (LTE R14) may be used,) 
	
Regarding claim 8. Khoryaev and Xu teaches teaches The method of claim 1, and Khoyaev teaches wherein the sensing results include reference signal receiver power (RSRP) or a received signal strength indicator (RSSI). ([0197] S-RSSI, PSCCH/PSSCH RSRP measurements defined for S-TTI structure may be used for S-TTI resource selection with finer time granularity) 

Regarding claim 9. Khoryaev and Xu teaches The method of claim 1, and Khoyaev teaches wherein the second TTI is composed of 14 orthogonal frequency division multiplexing (OFDM) symbols, and wherein the first TTI is composed of 7 OFDM symbols. ([0169] S-TTI patterns may be considered as candidates for LTE S-TTI sidelink physical structures. In a non-limiting example, such structures may include ranges of symbols from 1 to 7.) 

Regarding claim 10. Khoryaev and Xu teaches A user equipment (UE) for allocating resources for multiple frequency division multiplexed (FDM) signals in a wireless communication system, the UE comprising: a radio frequency unit; (Khoryaev Fig. 2, Network Interface Device 220 and Antenna(s) 230)  and a processor, (Khoryaev Fig. 2, Processor 202) wherein the processor is configured to perform the method in claim 1.  It is rejected for the same reason as that of claim 1. 

Regarding claim 11, Khoryaev and Xu teaches The UE of claim 10, and Khoryaev teaches wherein the UE is capable of communicating with at least one of another UE,  a UE related to an autonomous driving vehicle, ([0087] In accordance with some embodiments, the UE 102 may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE 102.) a base station or a network. ([0035] In some embodiments, the UE 102 may transmit signals (data, control and/or other) to the gNB 105, and may receive signals (data, control and/or other) from the gNB 105.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468